ORDER
PER CURIAM.
Appellant, Eugene McAllister, appeals the denial of his Rule 24.035 motion in the Circuit Court of St. Louis County. We affirm. We have reviewed the briefs and arguments of the parties, the transcript and the legal file, and can find no error on the part of the motion court. In addition, we find that no jurisprudential purpose would be served by a written opinion. Appellant’s appeal is, therefore, affirmed pursuant to rule 84.16(b). The parties have been provided with a memorandum, solely for their own information, setting out the reasons for our decision.